 



Exhibit 10.12(c)

As Effective 1/20/03

RULES OF GENERAL APPLICATION UNDER
THE CYTEC INDUSTRIES INC. 1993
STOCK AWARD AND INCENTIVE PLAN

Rule 1. This Rule applies to Performance Stock Awards granted to Executive
Officers of the Corporation by the Compensation and Management Development
Committee (the “Committee”) with respect to the Performance Periods set forth in
the related “Target Document.”



  (a)   Definitions. As used in this Rule, the following terms shall have the
following respective meanings:



  (i)   “Performance Period” means January 1-December 31, 2003, January
1-December 31, 2004 or January 1-December 31, 2005, as the context requires.    
(ii)   “Plan” means the 1993 Stock Award and Incentive Plan of the Corporation.
    (iii)   Terms defined in the Plan and used, but not defined, in this Rule
shall have the respective meanings ascribed thereto in the Plan.



  (b)   Payout Targets – Performance Stock Awards. Subject to paragraph (c)
below (“Deferred Stock Awards”), and subject to the terms of the Performance
Stock Award Grant Letters (Performance Stock Award Grant Letters for the 2003
and subsequent Performance Periods), restrictions on Performance Stock Awards
shall lapse if and to the extent that the EPS performance targets set forth in a
separate document (hereinafter called the “Target Document”) entitled
“Performance Stock Awards – 2003, 2004, 2005 Performance Periods – Executive
Officers” are met. The Target Document shall be identified by the signature of
the Secretary to the Committee and filed with the records of the Committee.    
(c)   Deferred Stock Awards.



  (i)   The Committee may, prior to the beginning of the Performance Period with
respect to a Performance Stock Award, offer a Participant who had been granted
such an award the opportunity to elect to defer all or a specified portion of
such award in the form of a Deferred Stock Award. If a Participant elects
deferral in accordance with the procedures established by the Committee, then,
effective as of the date on which the related award of Performance Stock is to
vest, the total award (or such lesser percentage of such total award as shall
have been elected by the Participant and accepted by the Committee) shall be
forfeited, and the Participant will be issued instead a Deferred Stock Award, as
defined in Section 6(h) of the Plan, equal to the

 



--------------------------------------------------------------------------------



 





      number of shares of Performance Stock so forfeited. Such Deferred Stock
Award shall accrue Dividend Equivalents which will be deferred in the form of
additional Deferred Stock based on the Closing Price of the Corporation’s Common
Stock in the New York Stock Exchange Consolidated Tape on the date on which the
related dividend is paid on the Corporation’s Common Stock.     (ii)   Deferred
Stock resulting from deferral of Dividend Equivalents will likewise bear
Dividend Equivalents.



  (d)   Executive Committee. The Executive Committee is authorized to set (and
change) performance targets for Performance Stock awards granted to employees
who are not “Executive Officers” of the Corporation; provided that such
performance targets shall be reported to the Committee. The targets so reported
shall be deemed approved and ratified by the Committee, unless the Committee
rejects them at its first meeting following such report.     (e)   Additional
Bonuses. The foregoing long-term incentive awards are not intended to be
exclusive, and the Corporation may grant any other additional forms of
compensation, including but not limited to annual incentive compensation, stock
options, special recognition awards, stock appreciation rights or any other form
of compensation whatsoever.